DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 September 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0282673 A1 to Gonze et al. (Gonze) in view of US 2020/0182118 A1 to Yokoi (Yokoi).
In reference to claim 8, Gonze discloses a vehicle system comprising: an engine (12; Fig. 1); a catalyst system (30-3; Fig. 2) fluidly coupled with the engine; an electrical heating device (32) implemented with the catalyst system; and a controller (40) operatively coupled with the engine and the electrical heating device, the controller configured to: detect, when the engine is turned off, a condition for turning on the engine (202; Fig. 4); detect a temperature of the catalyst system (indicated by a cold start condition; 204); activate the electrical heating device in response to the detected temperature being below a lower temperature threshold (215); and turn on the engine in response to the detected temperature being at or above the lower temperature threshold (216), but fails to explicitly disclose the catalyst system is a selective catalytic reduction system. 
However, Yokoi discloses a similar vehicle comprising an engine (DE; Fig. 1); a selective catalytic reduction system (36) fluidly coupled with the engine; an electrical heating device (44) implemented with the SCR system; and a controller (50) operatively coupled with the engine and the electrical heating device, the controller configured to: detect, when the engine is turned off, a condition for turning on the engine (par. 0073); detect a temperature of the catalyst system (S1; Fig. 2); and activate the electrical heating device in response to the detected temperature being below a lower temperature threshold (S4). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SCR system disclosed by Yokoi into the vehicle of Gonze. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Yokoi demonstrates that preheating is useful to reduce startup emissions not only for the catalyst system disclosed by Gonze, but also for SCR catalyst systems as well.
In reference to claim 9, the modified Gonze teaches the vehicle system of claim 8, wherein the electrical heating device and the SCR system are implemented in a common housing (Gonze, Fig. 2; Yokoi, Fig. 1).
In reference to claim 10, the modified Gonze teaches the vehicle system of claim 8, the controller further configured to deactivate, after the engine is turned on, the electrical heating device in response to detecting the temperature of the SCR system being above an upper temperature threshold (Gonze; 222, Fig. 4).
In reference to claim 13, the modified Gonze teaches the vehicle system of claim 8, further comprising an electric machine (Gonze; 16, Fig. 1) operatively coupled with the controller and an energy storage device (24) coupled with the electric machine, the controller configured to: use the electric machine to power the vehicle when the engine is turned off (Gonze, pars. 0003-0004); wherein the condition for turning on the engine includes detecting a state of charge (SOC) of the energy storage device being below a lower SOC threshold (Gonze; 206, Fig. 4, “YES”)
In reference to claim 14, the modified Gonze teaches the vehicle system of claim 13, wherein the controller is configured to control the electrical heating device based on the SOC of the energy storage device (Gonze; 206, Fig. 4).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Gonze as applied to claim 8 above, and further in view of FR 3004755 A1 to Artault et al. (Artault). A machine translation was relied upon for the basis of this rejection.
In reference to claims 11 and 12, the modified Gonze teaches the vehicle system of claim 8, but fails to explicitly teach the controller is configured to control the electrical heating device based on exhaust flow rate and exhaust temperature from the engine. However, Artault discloses a similar vehicle including an engine (10; Fig. 1), an SCR system (25); an electrical heating device (45; Fig. 2) and a controller (50, 51; Fig. 3) configured to control the electrical heating device based on exhaust flow rate and exhaust temperature from the engine, wherein the controller is configured to activate the electrical heating device at a higher power setting in response to detecting the exhaust flow rate is below a flow rate threshold and the exhaust temperature is below the lower temperature threshold (par. 0016). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by Artault into the vehicle of the modified Gonze. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Artault teaches that the heating technique advantageously improves the reduction of nitrogen oxides and prevents the formation of deposits (par. 0013).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0010742 A1, US 2018/0266349 A1 and US 8,413,423 B2 Each disclose vehicles that are similar to what is recited in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                           
06 October 2022